Exhibit 10.1

TUPPERWARE CORPORATION

1996 INCENTIVE PLAN

(As amended August 18, 1999, August 10, 2000 and December 28, 2005)

Article 1. Establishment, Purpose, and Duration

1.1 Establishment of the Plan. Tupperware Corporation, a Delaware corporation
(hereinafter referred to as the “Company”), hereby establishes an incentive
compensation plan to be known as the “Tupperware Corporation 1996 Incentive
Plan” (hereinafter referred to as the “Plan”), as set forth in this document.
The Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, and Performance Awards.
The Plan shall become effective as of the Effective Date, and shall remain in
effect as provided in Section 1.3 herein.

1.2 Purpose of the Plan. The purpose of the Plan is to promote the success and
enhance the value of the Company by linking the personal interests of
Participants to those of the Company’s stockholders, and by providing
Participants with an incentive for outstanding performance. The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of Participants upon whose judgment, interest,
and special efforts the successful conduct of its operations largely is
dependent.

1.3 Duration of the Plan. The Plan shall commence on the Effective Date and
shall remain in effect, subject to the right of the Board of Directors to
terminate, amend or modify the Plan at any time pursuant to Article 14 herein,
until all Shares subject to it shall have been purchased or acquired according
to the Plan’s provisions. However, in no event may an Award be granted under the
Plan on or after May 1, 2006.

Article 2. Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when the meaning is intended, the initial letter of the word is
capitalized:

(a) “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted Stock, or
Performance Awards.

(b) “Award Agreement” means an agreement entered into by each Participant and
the Company, setting forth the terms and provisions applicable to Awards granted
to Participants under this Plan.

(c) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Exchange Act.

(d) “Beneficiary” means a person who may be designated by a Participant pursuant
to Article 10 and to whom any benefit under the Plan is to be paid in case of
the Participant’s death or physical or mental incapacity, as determined by the
Committee, before he or she receives any or all of such benefit.

(e) “Board” or “Board of Directors” means the Board of Directors of the Company.

(f) “Cause” means (i) conviction of a Participant for committing a felony under
federal law or the law of the state in which such action occurred,
(ii) dishonesty in the course of fulfilling a Participant’s employment duties or
(iii) willful and deliberate failure on the part of a Participant to perform his
employment duties in any material respect, or such other events as shall be
determined by the Committee. The Committee shall have the sole discretion to
determine whether “Cause” exists, and its determination shall be final.

(g) “Change of Control” of the Company means:

i. An acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (1) the
then outstanding Shares (the “Outstanding Company Common Stock”) or (2) the
combined voting power of the then outstanding Shares entitled to

 

-1-



--------------------------------------------------------------------------------

vote generally in the election of directors (the “Outstanding Company Voting
Securities”); excluding, however, the following: (1) any acquisition directly
from the Company, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
from the Company, (2) any acquisition by the Company, (3) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or (4) any acquisition by any
Person pursuant to a transaction which complies with clauses (1), (2) and (3) of
subsection (iii) of this definition; or

ii. A change in the composition of the Board such that the individuals who, as
of the effective date of the Plan, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this definition, that any individual who becomes a member of the Board
subsequent to such effective date, whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; but,
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a person or legal entity other than the Board shall not be so
considered as a member of the Incumbent Board; or

iii. The approval by the stockholders of the Company of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another corporation
(“Corporate Transaction”) or, if consummation of such Corporate Transaction is
subject, at the time of such approval by stockholders, to the consent of any
government or governmental agency, the obtaining of such consent (either
explicitly or implicitly by consummation); excluding, however, such a Corporate
Transaction pursuant to which (1) all or substantially all of the individuals
and entities who are the Beneficial Owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Corporate Transaction will beneficially own, directly or indirectly,
more than 60% of, respectively, the outstanding Shares, and the combined voting
power of the then outstanding Shares entitled to vote generally in the election
of directors, as the case may be, of the Company resulting from such Corporate
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (2) no Person (other than the Company,
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company or such corporation
resulting from such Corporate Transaction) will beneficially own, directly or
indirectly, 20% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Corporate Transaction or the combined
voting power of the outstanding voting securities of such corporation entitled
to vote generally in the election of directors except to the extent that such
ownership existed with respect to the Company prior to the Corporate Transaction
and (3) individuals who were members of the Incumbent Board will constitute at
least a majority of the board of directors of the corporation resulting from
such Corporate Transaction; or

iv. The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(h) “Change of Control Price” means the higher of (i) the highest reported sales
price, regular way, of a share of Common Stock in any transaction reported on
the New York Stock Exchange Composite Tape or other national exchange on which
such shares are listed or on NASDAQ during the 60-day period prior to and
including the date of a Change of Control or (ii) if the Change of Control is
the result of a tender or exchange offer or a Corporate Transaction, the highest
price per share of Common Stock paid in such tender or exchange offer or
Corporate Transaction; provided, however, that (x) in the case of a Stock Option
which (A) is held by an optionee who is an officer or director of the
Corporation and is subject to Section 16(b) of the Exchange Act

 

-2-



--------------------------------------------------------------------------------

and (B) was granted within 240 days of the Change of Control, then the Change of
Control Price for such Stock Option shall be the Fair Market Value of the Common
Stock on the date such Stock Option is exercised or deemed exercised and (y) in
the case of Incentive Stock Options and Stock Appreciation Rights relating to
Incentive Stock Options, the Change of Control Price shall be in all cases the
Fair Market Value of the Common Stock on the date such Incentive Stock Option or
Stock Appreciation Right is exercised. To the extent that the consideration paid
in any such transaction described above consists all or in part of securities or
other noncash consideration, the value of such securities or other noncash
consideration shall be determined in the sole discretion of the Board.

(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(j) “Commission” means the Securities and Exchange Commission or any successor
agency.

(k) “Committee” means the committee described in Article 3 or (unless otherwise
stated) its designee pursuant to a delegation by the Committee as contemplated
by Section 3.3.

(l) “Company” means Tupperware Corporation, a Delaware corporation, or any
successor thereto as provided in Article 16 herein.

(m) “Covered Employee” has the meaning ascribed thereto in Section 162(m) of the
Code and the regulations thereunder.

(n) “Director” means any individual who is a member of the Board of Directors of
the Company.

(o) “Disinterested Person” means a member of the Board who qualifies as a
disinterested person as defined in Rule 16b-3(c)(2), as promulgated by the
Commission under the Exchange Act, or any successor definition adopted by the
Commission.

(p) “Effective Date” means May 20, 1996.

(q) “Employee” means any nonunion employee of the Company or of the Company’s
Subsidiaries. Directors who are not otherwise employed by the Company shall not
be considered Employees under this Plan.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor Act thereto.

(s) “Fair Market Value” means, except as expressly provided otherwise, as of any
given date, the mean between the highest and lowest reported sales prices of the
Common Stock on the New York Stock Exchange Composite Tape or, if not listed on
such exchange, on any other national securities exchange on which the Common
Stock is listed or on NASDAQ. If there is no regular public trading market for
such Common Stock, the Fair Market Value of the Common Stock shall be determined
by the Committee in good faith.

(t) “Freestanding SAR” means a SAR that is granted independently of any Options
pursuant to Section 7.1 herein.

(u) “Incentive Stock Option” or “ISO” means an option to purchase Shares,
granted under Article 6 herein, which is designated as an Incentive Stock Option
and is intended to meet the requirements of Section 422 of the Code.

(v) “Insider” shall mean an Employee who is, on the relevant date, an officer,
director, or ten percent (10%) beneficial owner of the Company, as defined under
Section 16 of the Exchange Act.

(w) “Nonqualified Stock Option” or “NQSO” means an option to purchase Shares,
granted under Article 6 herein, which is not intended to be an Incentive Stock
Option.

 

-3-



--------------------------------------------------------------------------------

(x) “Option” means an Incentive Stock Option or a Non-qualified Stock Option.

(y) “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.

(z) “Participant” means an Employee of the Company who has been granted an Award
under the Plan.

(aa) “Performance Award” means an Award granted to an Employee, as described in
Article 9 herein, including Performance Units and Performance Shares.

(ab) “Performance Goals” means the performance goals established by the
Committee prior to the grant of Performance Awards that are based on the
attainment of one or any combination of the following: specified levels of
earnings per share from continuing operations, operating income, revenues,
return on operating assets, return on equity, stockholder return (measured in
terms of stock price appreciation) and/or total stockholder return (measured in
terms of stock price appreciation and/or dividend growth), achievement of cost
control, working capital turns, cash flow, net income, economic value added,
segment profit, sales force growth, or stock price of the Company or such
subsidiary, division or department of the Company for or within which the
Participant is primarily employed and that are intended to qualify under
Section 162(m) (4) (c) of the Code. Such Performance Goals also may be based
upon the attaining of specified levels of Company performance under one or more
of the measures described above relative to the performance of other
corporations. Such Performance Goals shall be set by the Committee within the
time period prescribed by Section 162(m) of the Code and related regulations.

(ac) “Performance Period” means a time period during which Performance Goals
established in connection with Performance Awards must be met.

(ad) “Performance Unit” means an Award granted to an Employee, as described in
Article 9 herein.

(ae) “Performance Share” means an Award granted to an Employee, as described in
Article 9 herein.

(af) “Restriction Period” or “Period” means the period or periods during which
the transfer of Shares of Restricted Stock is limited based on the passage of
time and the continuation of service with the Company, and the Shares are
subject to a substantial risk of forfeiture, as provided in Article 8 herein.

(ag) “Person” shall have the meaning ascribed to such term in Section 3(a)
(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including
a “group” as defined in Section 13(d).

(ah) “Restricted Stock” means an Award granted to a Participant pursuant to
Article 8 herein.

(ai) “Share” means a share of common stock of the Company.

(aj) “Subsidiary” or “Subsidiaries” means any corporation or corporations in
which the Company owns directly, or indirectly through subsidiaries, at least
fifty percent (50%) of the total combined voting power of all classes of stock,
or any other entity (including, but not limited to, partnerships and joint
ventures) in which the Company owns at least fifty percent (50%) of the combined
equity thereof.

(ak) “Stock Appreciation Right” or “SAR” means an Award, granted alone
(Freestanding SAR) or in connection with a related Option (Tandem SAR),
designated as a SAR, pursuant to the terms of Article 7 herein.

(al) “Tandem SAR” means an SAR that is granted in connection with a related
Option pursuant to Section 7.1 herein, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
cancelled).

 

-4-



--------------------------------------------------------------------------------

Article 3. Administration

3.1 The Committee. The Plan shall be administered by the Compensation and
Directors Committee or such other committee of the Board as the Board may from
time to time designate (the “Committee”), which shall be composed of not less
than two Disinterested Persons each of whom shall be an “outside director” for
purposes of Section 162(m)(4) of the Code, and shall be appointed by and serve
at the pleasure of the Board.

3.2 Authority of the Committee. The Committee shall have plenary authority to
grant Awards pursuant to the terms of the Plan to officers and employees of the
Company and its subsidiaries and Affiliates.

Among other things, the Committee shall have the authority, subject to the terms
of the Plan:

(a) To select the officers and employees to whom Awards may from time to time be
granted;

(b) To determine whether and to what extent Incentive Stock Options,
NonQualified Stock Options, SARs, Restricted Stock and Performance Awards or any
combination thereof are to be granted hereunder;

(c) To determine the number of Shares to be covered by each Award granted
hereunder;

(d) To determine the terms and conditions of any Award granted hereunder
(including, but not limited to, the option price (subject to Section 6.4 (a)),
any vesting condition, restriction or limitation (which may be related to the
performance of the Participant, the Company or any subsidiary or Affiliate) and
any vesting acceleration or forfeiture waiver regarding any Award and the Shares
relating thereto, based on such factors as the Committee shall determine;

(e) To modify, amend or adjust the terms and conditions of any Award, at any
time or from time to time, including but not limited to Performance Goals,
unless at the time of establishment of goals the Committee shall have precluded
its authority to make such adjustments; and

(f) To determine to what extent and under what circumstances Shares and other
amounts payable with respect to an Award shall be deferred.

The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall
from time to time deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any agreement relating thereto)
and to otherwise supervise the administration of the Plan.

3.3 Action of the Committee. The Committee may act only by a majority of its
members then in office, except that the members thereof may (i) delegate to an
officer of the Company the authority to make decisions pursuant to Section 6.4,
provided that no such delegation may be made that would cause Awards or other
transactions under the Plan to cease either to be exempt from Section 16(b) of
the Exchange Act or to qualify as “qualified performance-based compensation” as
such term is defined in the regulations promulgated under Section 162(m) of the
Code, and (ii) authorize any one or more of their number or any officer of the
Company to execute and deliver documents on behalf of the Committee.

3.4 Decisions Binding. Any determination made by the Committee or pursuant to
delegated authority pursuant to the provisions of the Plan with respect to any
Award shall be made in the sole discretion of the Committee or such delegate at
the time of the grant of the Award or, unless in contravention of any express
term of the Plan, at any time thereafter. All decisions made by the Committee or
any appropriately delegated officer pursuant to the provisions of the Plan shall
be final and binding on all persons, including the Company and Plan
Participants.

Article 4. Shares Subject to the Plan

4.1 Number of Shares. Subject to adjustment as provided in Section 4.3 herein,
the total number of Shares available for grant under the Plan shall be six
million one hundred thousand (6,100,000); provided, however, that if during the
term of the Plan the Company repurchases Shares, additional Options may be
granted equal to the number of Shares so repurchased, except that no more than
one million five hundred thousand (1,500,000) additional Shares shall be
authorized for Options under this proviso; and provided further that the total
number of available Shares that may be used

 

-5-



--------------------------------------------------------------------------------

for Restricted Stock Awards under the Plan shall be limited to three hundred
thousand (300,000). No Participant may be granted Awards covering in excess of
10% of the Shares available for issuance over the life of the Plan. Shares
subject to an Award under the Plan may be authorized and unissued shares or may
be treasury shares.

The following rules will apply for purposes of the determination of the number
of Shares available for grant under the Plan:

(a) While an Award is outstanding, it shall be counted against the authorized
pool of Shares, regardless of its vested status.

(b) The grant of an Option or Restricted Stock shall reduce the Shares available
for grant under the Plan by the number of Shares subject to such Award.

(c) The grant of a Tandem SAR shall not reduce the number of Shares available
for grant by the number of Shares subject to the related Option (i.e., there is
no double counting of Options and their related Tandem SARs).

(d) The grant of a Freestanding SAR shall reduce the number of Shares available
for grant by the number of Freestanding SARs granted.

(e) The Committee shall reduce the appropriate number of Shares from the
authorized pool where a Performance Award is payable in Shares.

4.2 Lapsed Awards. If any Award granted under this Plan is cancelled, forfeited,
terminates, expires, or lapses for any reason (with the exception of the
termination of a Tandem SAR upon exercise of the related Option or the
termination of a related Option upon exercise of the corresponding Tandem SAR),
any Shares subject to such Award again shall be available for the grant of an
Award under the Plan. However, in the event that prior to the Award’s
cancellation, forfeiture, termination, expiration, or lapse, the holder of the
Award at any time received one or more “benefits of ownership” pursuant to such
Award (as defined by the Commission, pursuant to any rule or interpretation
promulgated under Section 16 or any successor rule of the Exchange Act), the
Shares subject to such Award shall not be made available for regrant under the
Plan to Insiders, but shall be available for regrants under the Plan to
Participants who are not Insiders.

4.3 Adjustments in Authorized Shares and Prices. In the event of any change in
corporate capitalization, such as a stock split or a corporate transaction, such
as any merger, consolidation, separation, including a spin-off, or other
distribution of stock or property of the Company, any reorganization (whether or
not such reorganization comes within the definition of such term in Section 368
of the Code) or any partial or complete liquidation of the Company, the
Committee or Board may make such substitution or adjustments in the aggregate
number and class of shares reserved for issuance under the Plan, in the number,
kind and option price of shares subject to outstanding Stock Options or SARs, in
the number and kind of shares subject to other outstanding Awards granted under
the Plan and/or such other equitable substitution or adjustments as it may
determine to be appropriate in its sole discretion; provided, however, that the
number of shares subject to any Award shall always be a whole number. Such
adjusted option price shall also be used to determine the amount payable by the
Company upon the exercise of any Tandem SAR.

Article 5. Eligibility and Participation

5.1 Eligibility. Persons eligible to be granted Awards under this Plan include
all Employees of the Company and its Subsidiaries, as determined by the
Committee, including Employees who are members of the Board, but excluding
Directors who are not Employees.

5.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible Employees, those to whom Awards
shall be granted and shall determine the nature and amount of each Award.

 

-6-



--------------------------------------------------------------------------------

Article 6. Stock Options

6.1 Grant of Options. Stock Options may be granted alone or in addition to other
Awards granted under the Plan and may be of two types: Incentive Stock Options
and Nonqualified Stock Options. Any Stock Option granted under the Plan shall be
in such form as the Committee may from time to time approve. The Committee shall
have the authority to grant any optionee Incentive Stock Options, Nonqualified
Stock Options or both types of Stock Options (in each case with or without Stock
Appreciation Rights); provided, however, that grants hereunder are subject to
the aggregate limit on grants to individual Participants set forth in Article 4.
Incentive Stock Options may be granted only to employees of the Company and any
“subsidiary corporation” (as such term is defined in Section 424(f) of the
Code). To the extent that any Stock Option is not designated as an Incentive
Stock Option or even if so designated does not qualify as an Incentive Stock
Option, it shall constitute a Nonqualified Stock Option.

6.2 Award Agreement. Stock Options shall be evidenced by option agreements, the
terms and provisions of which may differ. An option agreement shall indicate on
its face whether it is intended to be an agreement for an Incentive Stock Option
or a Nonqualified Stock Option. The grant of a Stock Option shall occur on the
date the Committee by resolution selects an individual to be a Participant in
any grant of a Stock Option, determines the number of Shares to be subject to
such Stock Option to be granted to such individual and specifies the terms and
provisions of the Stock Option, or such later date as the Committee designates.
The Company shall notify a Participant of any grant of a Stock Option, and a
written option agreement or agreements shall be duly executed and delivered by
the Company to the Participant. Such agreement or agreements shall become
effective upon execution by the Company and the Participant.

6.3 Incentive Stock Options. Anything in the Plan to the contrary
notwithstanding, no term of the Plan relating to Incentive Stock Options shall
be interpreted, amended or altered nor shall any discretion or authority granted
under the Plan be exercised so as to disqualify the Plan under Section 422 of
the Code or, without the consent of the optionee affected, to disqualify any
Incentive Stock Option under such Section 422.

6.4 Terms and Conditions. Stock Options granted under the Plan shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions as the Committee shall deem desirable:

(a) Option Price. The option price per Share purchasable under a Stock Option
shall be determined by the Committee and set forth in the option agreement, and
shall not be less than the Fair Market Value of the Common Stock subject to the
Stock Option on the date of grant. Options may not be repriced without
shareholder approval.

(b) Option Term. The term of each Stock Option shall be fixed by the Committee,
but no Incentive Stock Option shall be exercisable more than 10 years after the
date the Stock Option is granted.

(c) Exercisability. Except as otherwise provided herein, Stock Options shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee. If the Committee provides that any Stock
Option is exercisable only in installments, the Committee may at any time waive
such installment exercise provisions, in whole or in part, based on such factors
as the Committee may determine. In addition, the Committee may at any time
accelerate the exercisability of any Stock Option.

(d) Method of Exercise. Subject to the provisions of this Article 6, Stock
Options may be exercised, in whole or in part, at any time during the option
term by giving written notice of exercise to the Company specifying the number
of Shares subject to the Stock Option to be purchased.

Such notice shall be accompanied by payment in full of the purchase price by
certified or bank check or such other instrument as the Company may accept. If
approved by the Committee, payment, in full or in part, may also be made in the
form of delivery of unrestricted Shares already owned by the optionee of the
same class as the Shares subject to the Stock Option (based on the Fair Market
Value of the shares on the date the Stock Option is exercised), or by certifying
ownership of such Shares by the Participant to the satisfaction of the Company
for later delivery to the Company as specified by the Committee; provided,
however, that, in the case of an Incentive Stock Option the right to make a
payment in the form of already owned Shares of the same class as the Shares
subject to the Stock Option may be authorized only at the time the Stock Option
is granted.

 

-7-



--------------------------------------------------------------------------------

In the discretion of the Committee, payment for any Shares subject to a Stock
Option may also be made pursuant to a “cashless exercise” by delivering a
properly executed exercise notice to the Company, together with a copy of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds to pay the purchase price, and, if requested,
the amount of any federal, state, local or foreign withholding taxes. To
facilitate the foregoing, the Company may enter into agreements for coordinated
procedures with one or more brokerage firms.

No shares shall be issued until full payment therefor has been made. An optionee
shall have all of the rights of a stockholder of the Company holding the class
or series of Shares that is subject to such Stock Option (including, if
applicable, the right to vote the shares and the right to receive dividends),
when the optionee has given written notice of exercise and has paid in full for
such Shares.

(e) Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option under
the Plan as it may deem advisable, including, without limitation, restrictions
under applicable Federal securities laws, under the requirements of any stock
exchange or market upon which such Shares are then listed and/or traded, and
under any blue sky or state securities laws applicable to such Shares.

(f) Nontransferability of Stock Options. No Stock Option shall be transferable
by the optionee other than (i) by will or by application of the laws of descent
and distribution; or (ii) in the case of a Nonqualified Stock Option, pursuant
to (a) a domestic relations order issued by a tribunal of competent jurisdiction
or (b) a gift to members of such optionee’s immediate family, whether directly
or indirectly or by means of a trust or partnership or otherwise, if expressly
permitted under the applicable option agreement. All Stock Options shall be
exercisable, subject to the terms of this Plan, during the optionee’s lifetime,
only by the optionee or by the guardian or legal representative of the optionee
or, in the case of a Nonqualified Stock Option, its alternative payee pursuant
to such domestic relations order, it being understood that the term “holder” and
“optionee” include the guardian and legal representative of the optionee named
in the option agreement and any person to whom an option is transferred by will
or the laws of descent and distribution or, in the case of a Nonqualified Stock
Option, pursuant to a domestic relations order or a gift permitted under the
applicable option agreement.

(g) Death. Unless otherwise determined by the Committee, if an optionee’s
employment terminates by reason of death, any Stock Option held by such optionee
shall become immediately and fully exercisable and (unless another period is
specified by the Committee in the option agreement) may thereafter be exercised
by the estate of the optionee for a period of three years from the date of such
death; provided, however, that if the optionee is at least sixty years of age at
the time of death and has fifteen years service with the Company, such Stock
Option may thereafter be exercised by the estate of the optionee for a period of
six years from the date of such death. In no event, however, may a Stock Option
be exercisable beyond the stated expiration date of such Stock Option.
Notwithstanding any provision herein to the contrary, unless otherwise
determined by the Committee, if an optionee dies after termination of the
optionee’s employment, any Stock Option held by such optionee may thereafter be
exercised, to the extent such Stock Option was exercisable as of the date of
such death, for a period that expires on the earliest of (i) the first
anniversary of the date of such death, (ii) the last date on which the optionee
would have been entitled to exercise such Stock Option had the optionee not died
or (iii) the date on which the stated term of such Stock Option expires;
provided, however, that if such optionee had retired from the Company prior to
the date of death, the estate of the optionee shall continue to have the benefit
of the vesting and exercisability benefits specified by Section 6.4(i).

(h) Termination by Reason of Disability. Unless otherwise determined by the
Committee, if an optionee’s employment terminates by reason of Disability, any
Stock Option held by such optionee, if not fully vested and exercisable as of
the date of such termination, shall continue to vest according to such Stock
Option’s stated vesting schedule and may thereafter be exercised by the
optionee, to the extent it was exercisable at the time of termination or
thereafter becomes exercisable, or on such accelerated basis as the Committee
may determine, for a period of three years (or such shorter period as the
Committee may specify in the option agreement) from the date of such termination
of employment or until the expiration of the stated term of such Stock Option,
whichever period is the shorter; provided, however, that if the optionee dies
within such period, any unexercised Stock Option held by such optionee shall
continue to be exercisable to the extent to which it was exercisable at the time
of death for the remainder of such period, or for a period of 12 months from the
date of such death, or until the expiration of the stated term of such Stock
Option, whichever period is the shortest. In the event of termination of
employment by reason of Disability, if an Incentive Stock Option is exercised
after the expiration of the exercise periods that apply for purposes of
Section 422 of the Code, such Stock Option will thereafter be treated as a
Nonqualified Stock Option.

 

-8-



--------------------------------------------------------------------------------

(i) Termination by Reason of Retirement. Unless otherwise determined by the
Committee, if an optionee’s employment terminates by reason of retirement, the
following vesting and exercisability terms will apply. For purposes of this
Plan, an optionee shall be deemed to have terminated employment by reason of
retirement if such optionee is age 55 years or older with 10 or more years of
service with the Company, has given due notice (as determined by the Committee),
and has entered into an agreement, the form and content of which shall be
specified by the Committee, not to compete with the Company and its Affiliates
for a period of one year following such retirement.

 

Age at

Retirement

  

Years of Continued

Vesting Following

Retirement

  

Years of Continued

Exercisability

Following Retirement

55-59

   1    2

60-64

   2    3

65 or more

   3    3

With respect to any grants of a Stock Option occurring after August 18, 1999,
and notwithstanding any inconsistent provision contained in the first paragraph
of this Section 6.4(i), the following vesting and exercisability terms shall
apply. Any optionee who has attained the age of 60 years or older with 15 or
more years of service with the company, and who meets the other conditions
specified by the second sentence of the first paragraph of the Section 6.4(i),
shall have 6 years of continued vesting and exercisability following retirement.

Notwithstanding the foregoing, if the optionee dies within such period of
continued exercisability, any unexercised Stock Option held by such optionee
shall continue to be exercisable to the extent to which it was exercisable at
the time of death for the remainder of such period, or for a period of 12 months
from the date of such death, or until the expiration of the stated term of such
Stock Option, whichever period is the shortest. In the event of termination of
employment by reason of retirement, if an Incentive Stock Option is exercised
after the expiration of the exercise periods that apply for purposes of
Section 422 of the Code, such Stock Option will thereafter be treated as a
Nonqualified Stock Option.

(j) Other Termination. Unless otherwise determined by the Committee: (A) if an
optionee incurs a voluntary termination of Employment, any Stock Option held by
such optionee, to the extent then exercisable, or on such accelerated basis as
the Committee may determine, may be exercised for the lesser of thirty days from
the date of such termination of Employment or the balance of such Stock Option’s
term; and (B) if an optionee incurs a termination of Employment because such
optionee’s Employment is terminated by the Company or an Affiliate, other than
by reason of retirement or Disability or for Cause, any Stock Option held by
such optionee, to the extent then exercisable, or becomes exercisable during the
one-year period following termination of employment by the Company or an
Affiliate, or on such accelerated basis as the Committee may determine, may be
exercised for the lesser of one year from the date of such termination of
Employment or the balance of such Stock Option’s term; provided, however, that
if the optionee dies within such thirty-day or one-year period, as the case may
be, any unexercised Stock Option held by such optionee shall continue to be
exercisable to the extent to which it was exercisable at the time of death for
the remainder of such period, or for a period of 12 months from the date of such
death, or until the expiration of the stated term of such Stock Option,
whichever period is the shortest. Notwithstanding the foregoing, if an optionee
incurs a Termination of Employment at or after a Change of Control, other than
by reason of death, Disability or Retirement, any Stock Option held by such
optionee shall be exercisable for the lesser of (1) six months and one day from
the date of such termination of Employment, and (2) the balance of such Stock
Option’s term. In the event of termination of Employment, if an Incentive Stock
Option is exercised after the expiration of the exercise periods that apply for
purposes of Section 422 of the Code, such Stock Option will thereafter be
treated as a Nonqualified Stock Option.

(k) Termination for Cause. Unless otherwise determined by the Committee, if an
optionee incurs a Termination of Employment for Cause, all Stock Options held by
such optionee shall thereupon terminate.

 

-9-



--------------------------------------------------------------------------------

Article 7. Stock Appreciation Rights

7.1 Grant of SARs. Subject to the terms and conditions of the Plan, a SAR may be
granted to an Employee at any time and from time to time as shall be determined
by the Committee. The Committee may grant Freestanding SARs, Tandem SARs, or any
combination of these forms of SAR. In the case of a Nonqualified Stock Option,
Tandem SARs may be granted either at or after the time of grant of such Stock
Option. In the case of an Incentive Stock Option, Tandem SARs may be granted
only at the time of grant of such Stock Option.

The Committee shall have complete discretion in determining the number of SARs
granted to each Participant (subject to Article 4 herein) and, consistent with
the provisions of the Plan, in determining the terms and conditions pertaining
to such SARs. However, the grant price of a Freestanding SAR shall be at least
equal to the Fair Market Value of a Share on the date of grant of the SAR. The
grant price of Tandem SARs shall equal the Option Price of the related Option.
In no event shall any SAR granted hereunder become exercisable within the first
six (6) months of its grant. SARs may not be repriced without stockholder
approval.

7.2 Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR shall terminate and
no longer be exercisable upon the termination or exercise of the related Stock
Option. A Tandem SAR may be exercised only with respect to the Shares for which
its related Option is then exercisable.

Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO; (i) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (ii) the value of the
payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the difference between the Option Price of the underlying ISO
and the Fair Market Value of the Shares subject to the underlying ISO at the
time the Tandem SAR is exercised; and (iii) the Tandem SAR may be exercised only
when the Fair Market Value of the Shares subject to the ISO exceeds the Option
Price of the ISO.

7.3 Exercise of Freestanding SARs. Subject to the other provisions of this
Article 7, Freestanding SARs may be exercised upon whatever terms and conditions
the Committee, at its sole discretion, imposes upon them.

7.4 SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the grant price, the term of the SAR, and such other provisions as
the Committee shall determine.

7.5 Term of SARs. The term of a SAR granted under the Plan shall be determined
by the Committee, at its sole discretion; provided, however, that such term
shall not exceed ten (10) years.

7.6 Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

(a) The excess of the Fair Market Value of a Share on the date of exercise over
the grant price of the SAR; by

(b) The number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.

7.7 Rule 16b-3 Requirements. Notwithstanding any other provision of the Plan,
the Committee may impose such conditions on exercise of a SAR (including,
without limitation, the right of the Committee to limit the time of exercise to
specified periods) as may be required to satisfy the requirements of any rule or
interpretation promulgated under Section 16 (or any successor rule) of the Act.

7.8 Nontransferability of SARs. No SAR granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by application of the laws of descent and distribution. Further,
all SARs granted to a Participant under the Plan shall be exercisable during his
or her lifetime only by such Participant. Notwithstanding the foregoing, at the
discretion of the Committee, an Award Agreement may permit the transferability
of a SAR by a Participant solely to members of the Participant’s immediate
family or trusts for the benefit of such persons.

 

-10-



--------------------------------------------------------------------------------

Article 8. Restricted Stock

8.1 Administration. Shares of Restricted Stock may be awarded either alone or in
addition to other Awards granted under the Plan. The Committee shall determine
the officers and employees to whom and the time or times at which grants of
Restricted Stock will be awarded, the number of shares to be awarded to any
Participant (subject to the aggregate limit on grants to individual Participants
set forth in Article 4), the conditions for vesting, the time or times within
which such Awards may be subject to forfeiture and any other terms and
conditions of the Awards, in addition to those contained in Section 8.3.

The Committee may, prior to grant, condition the vesting of Restricted Stock
upon continued service of the Participant. The provisions of Restricted Stock
Awards need not be the same with respect to each recipient.

8.2 Awards and Certificates. Shares of Restricted Stock shall be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of one or more stock certificates. Any certificate
issued in respect of shares of Restricted Stock shall be registered in the name
of such Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Award, substantially in the
following form:

“The sale or other transfer of the Shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the Tupperware Corporation
1996 Incentive Plan, and in a Restricted Stock Agreement. A copy of the Plan and
such Restricted Stock Agreement may be obtained from Tupperware Corporation.”

The Committee may require that the certificates evidencing such Shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the Participant shall
have delivered a stock power, endorsed in blank, relating to the Common Stock
covered by such Award.

8.3 Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:

(a) Subject to the provisions of the Plan and the Restricted Stock Agreement
referred to in Section 8.3(f), during the Restricted Period, the Participant
shall not be permitted to sell, assign, transfer, pledge or otherwise encumber
shares of Restricted Stock, except that, if expressly provided in the Restricted
Stock Agreement, a Participant may, during the Restriction Period, transfer
shares of Restricted Stock to members of the Participant’s immediate family or
trusts or partnerships for the benefit of such persons. Within these limits, the
Committee may provide for the lapse of restrictions based upon period of service
in installments or otherwise and may accelerate or waive, in whole or in part,
restrictions based upon period of service. Notwithstanding the foregoing, any
Restricted Stock Award granted hereunder shall have a Restriction Period of not
less than three years, except that an aggregate amount of Restricted Stock
Awards not exceeding one-third of the Shares available for use as Restricted
Stock Awards pursuant to Section 4.1 of the Plan may be issued without a minimum
Restriction Period.

(b) Except as provided in this paragraph (b) and paragraph (a), above, and the
Restricted Stock Agreement, the Participant shall have, with respect to the
shares of Restricted Stock, all of the rights of a stockholder of the Company
holding the class or series of Shares that is the subject of the Restricted
Stock, including, if applicable, the right to vote the shares and the right to
receive any cash dividends. Unless otherwise determined by the Committee in the
applicable Restricted Stock Agreement, dividends payable in Shares shall be paid
in the form of Restricted Stock of the same class as the Shares with which such
dividend was paid, held subject to the vesting of the underlying Restricted
Stock. In the event that any dividend constitutes a “derivative security” or an
“equity security” pursuant to Rule 16(a) under the Act, such dividend shall be
subject to a vesting period equal to the longer of: (i) the remaining vesting
period of the Shares of Restricted Stock with respect to which the dividend is
paid; or (ii) six months. The Committee shall establish procedures for the
application of this provision.

(c) Except to the extent otherwise provided in the applicable Restricted Stock
Agreement and paragraphs (a) and (d) of this Section 8.3 and Section 13.1(b),
upon a Participant’s Termination of Employment for any reason during the
Restriction Period, all Shares still subject to restriction shall be forfeited
by the Participant.

 

-11-



--------------------------------------------------------------------------------

(d) Except to the extent otherwise provided in Section 13.1(b), in the event
that a Participant retires or such Participant’s employment is involuntarily
terminated (other than for Cause), the Committee shall have the discretion to
waive, in whole or in part, any or all remaining restrictions with respect to
any or all of such Participant’s shares of Restricted Stock.

(e) If and when any applicable Restriction Period expires without a prior
forfeiture of the Restricted Stock, unlegended certificates for such shares
shall be delivered to the Participant upon surrender of the legended
certificates.

(f) Each Award shall be confirmed by, and be subject to, the terms of a
Restricted Stock Agreement.

Article 9. Performance Awards

9.1 Grant of Performance Awards. Subject to the terms of the Plan, Performance
Awards may be granted to eligible Employees at any time and from time to time,
as shall be determined by the Committee, and may be granted either alone or in
addition to other Awards granted under the Plan. The Committee shall have
complete discretion in determining the number, amount and timing of Awards
granted to each Participant. Such Performance Awards may take the form
determined by the Committee, including without limitation, cash, Shares,
Performance Units and Performance Shares, or any combination thereof.
Performance Awards may be awarded as short-term or long-term incentives.

9.2 Performance Goals. (a) The Committee shall set Performance Goals at its
discretion which, depending on the extent to which they are met, will determine
the number and/or value of Performance Awards that will be paid out to the
Participants, and may attach to such Performance Awards one or more
restrictions, including, without limitation, a requirement that Participants pay
a stipulated purchase price for each Performance Share, or restrictions which
are necessary or desirable as a result of applicable laws or regulations. Each
Performance Award may be confirmed by, and be subject to, a Performance Award
Agreement.

(b) The Committee shall have the authority at any time to make adjustments to
Performance Goals for any outstanding Performance Awards which the Committee
deems necessary or desirable unless at the time of establishment of goals the
Committee shall have precluded its authority to make such adjustments.

(c) Performance Periods shall, in all cases, exceed six (6) months in length.

9.3 Value of Performance Units/Shares. (a) Each Performance Unit shall have an
initial value that is established by the Committee at the time of grant.

(b) Each Performance Share shall have an initial value equal to the Fair Market
Value of a Share on the date of grant.

9.4 Earning of Performance Awards. After the applicable Performance Period has
ended, the holder of Performance Awards shall be entitled to receive the payout
earned by the Participant over the Performance Period, to be determined as a
function of the extent to which the corresponding Performance Goals have been
achieved, except as adjusted pursuant to Section 9.2(b) or as deferred pursuant
to Article 11.

9.5 Timing of Payment of Performance Awards. Payment of earned Performance
Awards shall be made in accordance with terms and conditions prescribed or
authorized by the Committee. The Committee may permit the Participants to elect
to defer or the Committee may require the deferral of, the receipt of
Performance Awards upon such terms as the Committee deems appropriate.

9.6 Nontransferability. Performance Awards may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by application of the laws of descent and distribution. Further, a Participant’s
rights under the Plan shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s Beneficiary. Notwithstanding the
foregoing, at the discretion of the Committee, an Award Agreement may permit the
transferability of a Performance Award by a Participant solely to members of the
Participant’s immediate family or trusts or partnerships for the benefit of such
persons.

 

-12-



--------------------------------------------------------------------------------

9.7 Termination. Performance Awards shall be subject to the following terms and
conditions:

(a) Except to the extent otherwise provided in the applicable Performance Award
Agreement, if any, and Sections 9.7(b) and 13.1(c), upon a Participant’s
Termination of Employment for any reason during the Performance Period or before
any applicable Performance Goals are satisfied, the rights to the shares still
covered by the Performance Award shall be forfeited by the Participant.

(b) Except to the extent otherwise provided in Section 13.1(c), in the event
that a Participant’s employment is terminated (other than for Cause), or in the
event a Participant retires, the Committee shall have the discretion to waive,
in whole or in part, any or all remaining payment limitations (other than, in
the case of Performance Awards with respect to which a Participant is a Covered
Employee, satisfaction of any applicable Performance Goals unless the
Participant’s employment is terminated by reason of death or disability) with
respect to any or all of such Participant’s Performance Awards.

Article 10. Beneficiary

10.1 Designation. Each Participant under the Plan may, from time to time, name
any Beneficiary or Beneficiaries (who may be named contingently or
successively). Each such designation shall revoke all prior designations by the
same Participant, shall be in a form prescribed by the Company, and shall be
effective only when filed by the Participant in writing with the Company during
the Participant’s lifetime. Any such designation shall control over any
inconsistent testamentary or inter vivos transfer by a Participant, and any
benefit of a Participant under the Plan shall pass automatically to a
Participant’s Beneficiary pursuant to a proper designation pursuant to this
Section 10.1 without administration under any statute or rule of law governing
the transfer of property by will, trust, gift or intestacy.

10.2 Absence of Designation. In the absence of any such designation contemplated
by Section 10.1, benefits remaining unpaid at the Participant’s death shall be
paid pursuant to the Participant’s will or pursuant to the laws of descent and
distribution.

Article 11. Deferrals

The Committee may permit a Participant to elect, or the Committee may require at
its sole discretion subject to the proviso set forth below, any one or more of
the following: (i) the deferral of the Participant’s receipt of cash, (ii) a
delay in the exercise of an Option or SAR, (iii) a delay in the lapse or waiver
of restrictions with respect to Restricted Stock, or (iv) a delay of the
satisfaction of any requirements or goals with respect to Performance Awards;
provided, however, the Committee’s authority to take such actions hereunder
shall exist only to the extent necessary to reduce or eliminate a limitation on
the deductibility of compensation paid to the Participant pursuant to (and so
long as such action in and of itself does not constitute the exercise of
impermissible discretion under) Section 162(m) of the Code, or any successor
provision thereunder. If any such deferral is required or permitted, the
Committee shall establish rules and procedures for such deferrals, including
provisions relating to periods of deferral, the terms of payment following the
expiration of the deferral periods, and the rate of earnings, if any, to be
credited to any amounts deferred thereunder.

Article 12. Rights of Employees

12.1 Employment. Nothing in the Plan shall interfere with or limit in any way
the right of the Company to terminate any Participant’s employment at any time,
nor confer upon any Participant any right to continue in the employ of the
Company. For purposes of the Plan, transfer of employment of a Participant
between the Company and any one of its Subsidiaries (or between Subsidiaries)
shall not be deemed a termination of employment.

 

-13-



--------------------------------------------------------------------------------

12.2 Participation. No Employee shall have the right to be selected to receive
an Award under this Plan, or, having been so selected, to be selected to receive
a future Award.

Article 13. Change of Control

13.1 Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change of Control:

(a) Any Stock Options or SARs outstanding as of the date such Change of Control
is determined to have occurred, and which are not then exercisable and vested,
shall become fully exercisable and vested to the full extent of the original
grant; provided, however, that in the case of the holder of Stock Options or
SARs who is actually subject to Section 16(b) of the Exchange Act, such Stock
Options or SARs shall have been outstanding for at least six months at the date
such Change of Control is determined to have occurred.

(b) The restrictions and deferral limitations applicable to any Restricted Stock
shall lapse, and such Restricted Stock shall become free of all restrictions and
become fully vested and transferable to the full extent of the original grant.

(c) All Performance Awards shall be considered to be earned and payable in full,
and any deferral or other restriction shall lapse and such Performance Units
shall be settled in cash as promptly as is practicable.

Article 14. Amendment, Modification, and Termination

14.1 Amendment, Modification, and Termination. At any time and from time to
time, the Board may terminate, amend, or modify the Plan. However, no amendment,
alteration or discontinuation shall be made which would disqualify the Plan from
the exemption provided by Rule 16b-3, and no such amendment shall be made
without the approval of the Company’s stockholders to the extent such approval
is required by law or agreement.

14.2 Awards Previously Granted. No termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Participant holding such
Award except such an amendment made to cause the Plan or Award to qualify for
the exemption provided by Rule 16b-3. The Committee shall have the right to
replace any previously-granted Award under the Plan with an Award equal to the
value of the replaced Award at the time of replacement, without obtaining the
consent of the Participant holding such Award.

Subject to the above provisions, the Board shall have authority to amend the
Plan to take into account changes in law and tax and accounting rules as well as
other developments, and to grant Awards which qualify for beneficial treatment
under such rules without stockholder approval.

Article 15. Withholding

15.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any taxable event arising under or as a result of this Plan.

15.2 Share Withholding. With respect to withholding required and/or permitted
upon the exercise of Options or SARs, upon the lapse of restrictions on
Restricted Stock, or upon any other taxable event hereunder, Participants may
elect, subject to the approval of the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares (or by
surrendering Shares previously owned which have been held for longer than six
months) having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax which could be imposed on the transaction.
All elections shall be irrevocable, made in writing, signed by the Participant,
and elections by Insiders shall additionally comply with the requirements
established by the Committee.

 

-14-



--------------------------------------------------------------------------------

Article 16. Successors

All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, spin-off, or otherwise, of all or substantially all of
the business and/or assets of the Company.

Article 17. Legal Construction

17.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

17.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

17.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required. With respect to Insiders, transactions under this
Plan are intended to comply with all applicable conditions of Rule 16b-3 or its
successors under the Exchange Act. To the extent any provision of the plan or
action by the Committee fails to comply with Section 17.3, it shall be deemed
null and void, to the extent permitted by law and deemed advisable by the
Committee.

Notwithstanding any other provision set forth in the Plan, if required by any
rule or interpretation promulgated under Section 16 of the Exchange Act, any
“derivative security” or “equity security” offered pursuant to the Plan to any
Insider may not be sold or transferred for at least six (6) months after the
date of grant of such Award. The terms “equity security” and “derivative
security” shall have the meanings ascribed to them in the then-current Rule
16(a) under the Exchange Act.

Notwithstanding any other provision of the Plan or agreements made pursuant
thereto, the Company shall not be required to issue or deliver any certificate
or certificates for Shares under the Plan prior to fulfillment of all of the
following conditions:

i. Listing or approval for listing upon notice of issuance, of such shares on
the New York Stock Exchange, Inc., or such other securities exchange as may at
the time be the principal market for the Shares;

ii. Any registration or other qualification of such Shares under any state or
federal law or regulation, or the maintaining in effect of any such registration
or other qualification which the Committee shall, in its absolute discretion
upon the advice of counsel, deem necessary or advisable; and

iii. Obtaining any other consent, approval, or permit from any state or federal
governmental agency which the Committee shall, in its absolute discretion after
receiving the advice of counsel, determine to be necessary or advisable.

17.4 Pooling. Notwithstanding anything in the Plan to the contrary, if any right
granted pursuant to this Plan would make a Change of Control transaction
ineligible for pooling-of-interests accounting under APB No.16 that but for the
nature of such grant would otherwise be eligible for such accounting treatment,
the Committee shall have the ability to substitute for the cash payable pursuant
to such grant Common Stock with a Fair Market Value equal to the cash that would
otherwise be payable hereunder.

17.5 Governing Law. To the extent not preempted by Federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the State of Delaware.

 

-15-